Case: 21-1045    Document: 40     Page: 1   Filed: 01/19/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          LOURDESUE SMITH MONTANEZ,
               Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1045
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4136, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                Decided: January 19, 2022
                 ______________________

    JOHN D. NILES, Carpenter Chartered, Topeka, KS, ar-
 gued for claimant-appellant.    Also represented by
 KENNETH DOJAQUEZ.

     STEPHANIE FLEMING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 ELIZABETH MARIE HOSFORD; BRIAN D. GRIFFIN, SAMANTHA
Case: 21-1045     Document: 40      Page: 2    Filed: 01/19/2022




 2                             SMITH MONTANEZ   v. MCDONOUGH



 ANN SYVERSON, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.
                ______________________

  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
 TARANTO, Circuit Judge.
      Lourdesue Smith-Montanez sought dependency and
 indemnity compensation (DIC) benefits from the Depart-
 ment of Veterans Affairs (VA) under 38 U.S.C. § 1310 after
 the death of her husband, a veteran. The death certificate
 listed acute respiratory distress syndrome, septic shock
 with multi-organ failure, and renal failure as the causes of
 death, but at the time of death, and for many years before
 that, the veteran was receiving disability benefits from VA
 based on a 10% disability rating for service-connected hy-
 pertension. In the proceedings leading to this appeal, the
 issue arose whether the hypertension was a contributory
 cause of the veteran’s death. See 38 C.F.R. § 3.5 (DIC ben-
 efits tied to “service-connected death” of veteran); id.
 § 3.312(a) (“The death of a veteran will be considered as
 having been due to a service-connected disability when the
 evidence establishes that such disability was either the
 principal or a contributory cause of death.”).
      The Board of Veterans’ Appeals, in agreement with the
 relevant VA regional office, denied Mrs. Smith-Montanez’s
 claim for DIC benefits. As relevant here, the Board recited
 the regulatory standard requiring that a “contributory
 cause” of a death have “contributed substantially or mate-
 rially” to the death. Id. § 3.312(c)(1); see J.A. 25. The Board
 then found: “The most probative evidence of record does not
 show that hypertension contributed substantially or mate-
 rially to cause the Veteran’s death.” J.A. 26–27.
     On appeal to the Court of Appeals for Veterans Claims
 (Veterans Court), Mrs. Smith-Montanez, for the first time
Case: 21-1045     Document: 40      Page: 3     Filed: 01/19/2022




 SMITH MONTANEZ   v. MCDONOUGH                                  3



 represented by counsel, invoked 38 C.F.R. § 3.312(c)(3),
 which provides:
     (3) Service-connected diseases or injuries involving
     active processes affecting vital organs should re-
     ceive careful consideration as a contributory cause
     of death, the primary cause being unrelated, from
     the viewpoint of whether there were resulting de-
     bilitating effects and general impairment of health
     to an extent that would render the person materi-
     ally less capable of resisting the effects of other dis-
     ease or injury primarily causing death. Where the
     service-connected condition affects vital organs as
     distinguished from muscular or skeletal functions
     and is evaluated as 100 percent disabling, debilita-
     tion may be assumed.
 Mrs. Smith-Montanez argued that the Board had erred in
 not addressing the first sentence of that regulatory provi-
 sion in considering the veteran’s hypertension (which was
 not rated 100% disabling, as would be required for the sec-
 ond sentence to apply). The Veterans Court rejected the
 argument.
     Of crucial importance, the Veterans Court concluded
 that “nothing in Ms. Smith-Montanez’s statements before
 VA or the record, nor hypertension itself, suggests that the
 veteran’s hypertension affected any of his vital organs that
 resulted in debilitating effects and general health impair-
 ment that rendered him materially less capable of resisting
 the primary causes of his death (i.e., acute respiratory dis-
 tress syndrome, septic shock with multi-organ failure, and
 renal failure).” Smith-Montanez v. Wilkie, No. 19-4136,
 2020 WL 3496373, at *3 (Vet. App. June 29, 2020). That
 conclusion reflects the familiar standard governing the
 Board’s duty to address issues that are raised either by the
 claimant or by the evidence of record itself. See Robinson
 v. Shinseki, 557 F.3d 1355, 1361–62 (Fed. Cir. 2009), aff’g
 Robinson v. Peake, 21 Vet. App. 545, 552–56 (2008).
Case: 21-1045     Document: 40      Page: 4    Filed: 01/19/2022




 4                             SMITH MONTANEZ   v. MCDONOUGH



 Because Mrs. Smith-Montanez undisputedly did not in-
 voke § 3.312(c)(3) to the Board, the pertinent part of the
 Veterans Court’s conclusion is that the record itself did not
 sufficiently support a theory of recovery under § 3.312(c)(3)
 to trigger a Board duty to raise the theory on its own.
     Mrs. Smith-Montanez timely appeals. We have limited
 jurisdiction under 38 U.S.C. § 7292. As relevant here, we
 may review the Veterans Court’s interpretation of a regu-
 lation or other rule of law, but we may not review a factual
 determination. Id. § 7292(d)(1). We affirm.
      We need to consider only one legal question. We do not
 need to decide whether the Veterans Court legally erred to
 the extent its opinion suggests that the veteran’s hyperten-
 sion here required no careful consideration because it was
 not an active process affecting a vital organ—without re-
 gard to whether, under the second half of the regulatory
 sentence, the condition “result[ed in] debilitating effects
 and general impairment of health to an extent that would
 render the person materially less capable of resisting the
 effects of other disease or injury primarily causing death.”
 38 C.F.R. § 3.312(c)(3). If the Veterans Court so concluded
 at all, it did not rest its decision only on such a conclusion.
 Rather, the Veterans Court separately concluded that the
 record did not raise an issue under the second half of the
 regulation’s sentence. Smith-Montanez, 2020 WL 3496373,
 at *3–4. In doing so, the Veterans Court relied on an im-
 plicit legal premise that application of the Robinson stand-
 ard permits consideration of that portion of the regulation’s
 sentence. We have jurisdiction to review that legal prem-
 ise, as Mrs. Smith-Montanez asks us to do.
     We see no legal error in the Veterans Court’s premise.
 The regulation states that certain service-connected dis-
 eases or injuries warrant careful consideration from a par-
 ticular viewpoint, namely, whether they have the defined
 property relating to weakening of resistance to the effects
 of the primary cause of death. The question whether the
Case: 21-1045     Document: 40     Page: 5     Filed: 01/19/2022




 SMITH MONTANEZ   v. MCDONOUGH                               5



 record provides no indication that the asserted contribu-
 tory cause has that property is a proper part of the Robin-
 son inquiry into whether the record provides support for
 the recovery theory authorized by § 3.312(c)(3). See 557
 F.3d at 1361 (“Where a fully developed record is presented
 to the Board with no evidentiary support for a particular
 theory of recovery, there is no reason for the Board to ad-
 dress or consider such a theory.”).
     That conclusion brings our review to an end. The Vet-
 erans Court applied the full regulatory sentence and deter-
 mined that there was no sufficient evidence in this case to
 trigger the Robinson duty. That ruling is a determination
 of “a factual matter” that is “beyond our jurisdiction to re-
 view.” Id. at 1362.
     For those reasons, we affirm the decision of the Veter-
 ans Court.
     The parties shall bear their own costs.
                        AFFIRMED